101 F.3d 682
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Alonzo Spencer OWENS, Plaintiff-Appellant,v.PRESBYTERIAN HOSPITAL in the City of New York, Defendant-Appellee.
No. 95-7921.
United States Court of Appeals, Second Circuit.
April 10, 1996.

Appearing for Appellant:  Alonzo Spencer Owens, pro se, New York, New York.
Appearing for Appellee:Barry M. Fallick, Rochman Platzer Fallick & Sternheim, New York, New York.
S.D.N.Y.
AFFIRMED.
Before WINTER, JACOBS and CABRANES, Circuit Judges.


1
Alonzo Spencer Owens appeals from Judge Patterson's dismissal, pursuant to Federal Rule of Civil Procedure 12(b)(6), of his complaint against Presbyterian Hospital.


2
We affirm for substantially the reasons stated in the district court's Opinion and Order filed August 4, 1995.  See Owens v. Presbyterian Hosp., No. 94 Civ. 6004, 1995 WL 464950 (S.D.N.Y. Aug. 4, 1995).